       Case 2:21-cr-00017-SPW Document 10 Filed 05/07/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

 UNITED STATES OF AMERICA,                 CR 21-17-BU-SPW-TJC

             Plaintiff,
                                           ORDER
       vs.

 BUDDY SHAW JR.,

             Defendant.

      Upon motion of the United States (Doc. 9) and good cause appearing,

      IT IS HEREBY ORDERED that the summons in this case is quashed, and

the Arraignment set for May 14, 2021 at 9:00 a.m. before Magistrate Judge DeSoto

is VACATED.

      IT IS FURTHER ORDERED that the Arraignment is rescheduled before

Magistrate Judge Cavan on May 10, 2021, at 9:00 a.m. in the James F. Battin

Federal Courthouse in Billings, Montana.

      DATED this 7th day of May, 2021.

                                     ______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Court Judge

                                       1
